Case 8:20-cv-01725-CEH-TGW Document 1 Filed 07/26/20 Page 1 of 10 PageID 1




                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                    TAMPA DIVISION


Austin A. Combs, individually and on behalf of all others
similarly situated,                                                    Index No.: 8:20-cv-1725
                                          Plaintiff,
                                                                        CLASS ACTION COMPLAINT

                                                                         DEMAND FOR JURY TRIAL




       -v.-
Portfolio Recovery Associates, LLC,
and John Does 1-25.

                                      Defendants.


       Plaintiff Austin A. Combs (hereinafter, “Plaintiff”) brings this Class Action Complaint by

and through his attorneys, against Defendant Portfolio Recovery Associates, LLC (hereinafter

“PRA”), individually and on behalf of a class of all others similarly situated, pursuant to Rule 23

of the Federal Rules of Civil Procedure, based upon information and belief of Plaintiff’s counsel,

except for allegations specifically pertaining to Plaintiff, which are based upon Plaintiff's personal

knowledge.

                      INTRODUCTION/PRELIMINARY STATEMENT

       1.      Congress enacted the Fair Debt Collection Practices Act (“the FDCPA’) in 1977 in

   response to the "abundant evidence of the use of abusive, deceptive, and unfair debt collection

   practices by many debt collectors." 15 U.S.C. §1692(a). At that time, Congress was concerned

   that "abusive debt collection practices contribute to the number of personal bankruptcies, to

   material instability, to the loss of jobs, and to invasions of individual privacy." Id. Congress


                                                                                                    1
Case 8:20-cv-01725-CEH-TGW Document 1 Filed 07/26/20 Page 2 of 10 PageID 2




  concluded that "existing laws…[we]re inadequate to protect consumers," and that "'the

  effective collection of debts" does not require "misrepresentation or other abusive debt

  collection practices." 15 U.S.C. §§ 1692(b) & (c).

     2.      Congress explained that the purpose of the Act was not only to eliminate abusive

  debt collection practices, but also to "insure that those debt collectors who refrain from using

  abusive debt collection practices are not competitively disadvantaged." Id. § 1692(e). After

  determining that the existing consumer protection laws ·were inadequate. Id. § l692(b),

  Congress gave consumers a private cause of action against debt collectors who fail to comply

  with the Act. § 1692k.

                                  JURISDICTION AND VENUE

     3.      The Court has jurisdiction over this class action pursuant to 28 U.S.C. § 1331 and

  15 U.S.C. § 1692 et. seq.

     4.      Venue is proper in this judicial district pursuant to 28 U.S.C. § 1391(b)(2) as this is

  where the Plaintiff resides as well as a substantial part of the events or omissions giving rise to

  the claim occurred.

                                   NATURE OF THE ACTION

     5.      Plaintiff brings this class action on behalf of a class of Florida consumers under §

  1692 et seq. of Title 15 of the United States Code, commonly referred to as the Fair Debt

  Collections Practices Act ("FDCPA"), and

     6.      Plaintiff is seeking damages and declaratory relief.

                                              PARTIES

     7.      Plaintiff is a resident of the State of Florida, County of Hillsborough, residing at

  714 Erik Lake Rd. Brandon, FL 33510.
Case 8:20-cv-01725-CEH-TGW Document 1 Filed 07/26/20 Page 3 of 10 PageID 3




     8.      Defendant PRA is a "debt collector" as the phrase is defined in 15 U.S.C.

  § 1692(a)(6) and used in the FDCPA with an address for service in Florida c/o Corporation

  Service Company, 1201 Hays Street, Tallahassee, Florida, 32301.

     9.      Upon information and belief, Defendant PRA is a company that uses the mail,

  telephone, and facsimile and regularly engages in business the principal purpose of which is to

  attempt to collect debts alleged to be due another.

     10.     John Does l-25, are fictitious names of individuals and businesses alleged for the

  purpose of substituting names of Defendants whose identities will be disclosed in discovery

  and should be made parties to this action.

                                      CLASS ALLEGATIONS

     11.     Plaintiff brings this claim on behalf of the following case, pursuant to Fed. R. Civ.

  P. 23(a) and 23(b)(3).

     12.     The Class consists of:

             a. all individuals with addresses in the State of Florida;

             b. to whom Defendant PRA sent a collection letter attempting to collect a

                 consumer debt;

             c. that states that an account has been transferred to the litigation department;

             d. implying that legal action would take place when in reality only local counsel

                 would be able to file a lawsuit;

             e. which letter was sent on or after a date one (1) year prior to the filing of this

                 action and on or before a date twenty-one (2l) days after the filing of this action.

     13.     The identities of all class members are readily ascertainable from the records of

  Defendants and those companies and entities on whose behalf they attempt to collect and/or

  have purchased debts.
Case 8:20-cv-01725-CEH-TGW Document 1 Filed 07/26/20 Page 4 of 10 PageID 4




      14.        Excluded from the Plaintiff Class are the Defendants and all officer, members,

  partners, managers, directors and employees of the Defendants and their respective immediate

  families, and legal counsel for all parties to this action, and all members of their immediate

  families.

      15.        There are questions of law and fact common to the Plaintiff Class, which common

  issues predominate over any issues involving only individual class members. The principal

  issue is whether the Defendants' written communication to consumers, in the forms attached as

  Exhibit A, violate 15 U.S.C. §§ l692e and 1692f.

      16.        The Plaintiff’s claims are typical of the class members, as all are based upon the

  same facts and legal theories. The Plaintiff will fairly and adequately protect the interests of

  the Plaintiff Class defined in this complaint. The Plaintiff has retained counsel with experience

  in handling consumer lawsuits, complex legal issues, and class actions, and neither the

  Plaintiff nor his attorneys have any interests, which might cause them not to vigorously pursue

  this action.

      17.        This action has been brought, and may properly be maintained, as a class action

  pursuant to the provisions of Rule 23 of the Federal Rules of Civil Procedure because there is a

  well-defined community interest in the litigation:

                 a. Numerosity: The Plaintiff is informed and believes, and on that basis alleges,

                    that the Plaintiff Class defined above is so numerous that joinder of all

                    members would be impractical.

                 b. Common Questions Predominate: Common questions of law and fact exist as

                    to all members of the Plaintiff Class and those questions predominance over

                    any questions or issues involving only individual class members. The principal
Case 8:20-cv-01725-CEH-TGW Document 1 Filed 07/26/20 Page 5 of 10 PageID 5




                 issue is whether the Defendants' written communication to consumers, in the

                 forms attached as Exhibit A, violate 15 § l692e and §1692f.

             c. Typicality: The Plaintiff’s claims are typical of the claims of the class

                 members. The Plaintiff and all members of the Plaintiff Class have claims

                 arising out of the Defendants' common uniform course of conduct complained

                 of herein.

             d. Adequacy: The Plaintiff will fairly and adequately protect the interests of the

                 class members insofar as Plaintiff has no interests that are adverse to the absent

                 class members. Plaintiff is committed to vigorously litigating this matter.

                 Plaintiff has also retained counsel experienced in handling consumer lawsuits,

                 complex legal issues, and class actions. Neither the Plaintiff nor his counsel

                 have any interests which might cause them not to vigorously pursue the instant

                 class action lawsuit.

             e. Superiority: A class action is superior to the other available means for the fair

                 and efficient adjudication of this controversy because individual joinder of all

                 members would be impracticable. Class action treatment will permit a large

                 number of similarly situated persons to prosecute their common claims in a

                 single forum efficiently and without unnecessary duplication of effort and

                 expense that individual actions would engender.

     18.     Certification of a class under Rule 23(b)(3) of the Federal Rules of Civil Procedure

  is also appropriate in that the questions of law and fact common to members of the Plaintiff

  Class predominate over any questions affecting an individual member, and a class action is

  superior to other available methods for the fair and efficient adjudication of the controversy.
Case 8:20-cv-01725-CEH-TGW Document 1 Filed 07/26/20 Page 6 of 10 PageID 6




     19.     Depending on the outcome of further investigation and discovery, Plaintiff may, at

  the time of class certification motion, seek to certify a class(es) only as to particular issues

  pursuant to Fed. R. Civ. P. 23(c)(4).


                                    FACTUAL ALLEGATIONS

     20.     Plaintiff repeats, reiterates and incorporates the allegations contained in paragraphs

  numbered above herein with the same force and effect as if the same were set forth at length

  herein.

     21.     Some time prior to September 16, 2019, an obligation was allegedly incurred to

  Capital One Bank USA N.A.

     22.     The obligation arose out of a transaction in which money, property, insurance or

  services, of which the subject transactions, were incurred for personal purposes, specifically a

  Capital One Bank USA N.A. credit card used for these types of transactions.

     23.     The alleged Capital One Bank USA N.A. obligation is a "debt" as defined by 15

  U.S.C.§ 1692a (5).

     24.     Capital One Bank USA N.A. is a "creditor" as defined by 15 U.S.C.§ 1692a (4).

     25.     Capital One Bank USA N.A. or the current creditor at the time eventually sold the

  alleged debt to PRA who is the current creditor and debt collector.

     26.     Defendant PRA collects and attempts to collect debts incurred or alleged to have

  been incurred for personal, family or household purposes on behalf of creditors using the

  United States Postal Services, telephone and internet.
Case 8:20-cv-01725-CEH-TGW Document 1 Filed 07/26/20 Page 7 of 10 PageID 7




                                 September 16, 2019 Collection Letter

     27.     On or about September 16, 2019, Defendant sent the Plaintiff a collection letter (the

  “Letter”) regarding the alleged debt owed to PRA. See Letter attached as Exhibit A.

     28.     The collection letter states:

                      Second Notice:       Account transferred to Litigation
                      Department. At this time, no attorney within the Litigation
                      Department has personally reviewed the particular
                      circumstances of your account.

                      And;

                      Please contact us no later than 10/16/2019 to discuss how we
                      can work together to resolve this account.

     29.     Defendant’s Letter advises that the account has been transferred to the Litigation

  Department.

     30.     The implication here is that this particular account is ripe for litigation, i.e. the

  filing of a lawsuit by the litigation department of Defendant PRA.

     31.     Defendant PRA is not a law firm and lacks the ability to file a lawsuit in Florida.

     32.     Defendant PRA would need to retain local counsel in Florida to initiate any lawsuit

  on this account.

     33.     Defendant’s Letter then to advise the Plaintiff to contact PRA by 10/16/2019. This

  demand is meant to strike fear in the heart of Plaintiff in that if he does not comply by the

  stated date he will be sued.

     34.     Defendant misleads and deceives Plaintiff into the belief that a lawsuit is imminent

  without Plaintiff’s compliance or immediate payment of the account.

     35.     Plaintiff became fearful that if he did pay the amount demanded in the Letter he

  would be sued.
Case 8:20-cv-01725-CEH-TGW Document 1 Filed 07/26/20 Page 8 of 10 PageID 8




     36.     As a result of Defendant’s deceptive, misleading and false debt collection practices,

  Plaintiff has been damaged.

                                COUNT I
        VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT
                          15 U.S.C. §1692e et seq.

     37.     Plaintiff repeats, reiterates and incorporates the allegations contained in paragraphs

  above herein with the same force and effect as if the same were set forth at length herein.

     38.     Defendant’s debt collection efforts attempted and/or directed towards the Plaintiff

  violated various provisions of the FDCPA, including but not limited to 15 U.S.C. § 1692e.

     39.     Pursuant to 15 U.S.C. §1692e, a debt collector may not use any false, deceptive, or

  misleading representation or means in connection with the collection of any debt.

     40.     Defendant violated said section by:

             a. Making a false and misleading representation in violation of but not limited to

                 §1692e (10).

             b. by giving Plaintiff the impression that PRA is a law firm who has the ability to

                 initiate a lawsuit.

     41.     By reason thereof, Defendant is liable to Plaintiff for judgment that Defendant's

  conduct violated Section 1692e, et seq. of the FDCPA and is entitled to actual damages,

  statutory damages, costs and attorneys’ fees.


                                    COUNT II
            VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT
                              15 U.S.C. §1692f et seq.

     42.     Plaintiff repeats, reiterates and incorporates the allegations contained in paragraphs

  above herein with the same force and effect as if the same were set forth at length herein.
Case 8:20-cv-01725-CEH-TGW Document 1 Filed 07/26/20 Page 9 of 10 PageID 9




      43.     Defendant’s debt collection efforts attempted and/or directed towards the Plaintiff

  violated various provisions of the FDCPA, including but not limited to 15 U.S.C. § 1692f.

      44.     Pursuant to 15 U.S.C. §1692f, a debt collector may not use any unfair or

  unconscionable means in connection with the collection of any debt.

      45.     Defendant violated this section by

              a. Using the language of “account transfer to the Litigation Department” that legal

                  proceedings would occur.

              b. by giving Plaintiff the impression that PRA is a law firm who has the ability to

                  initiate a lawsuit.

      46.     By reason thereof, Defendant is liable to Plaintiff for judgment that Defendant's

  conduct violated Section 1692f, et seq. of the FDCPA and is entitled to actual damages,

  statutory damages, costs and attorneys’ fees.


                                   DEMAND FOR TRIAL BY JURY


      47.     Pursuant to Rule 38 of the Federal Rules of Civil Procedure, Plaintiff hereby

  requests a trial by jury on all issues so triable.


                                        PRAYER FOR RELIEF

      WHEREFORE, Plaintiff Austin A. Combs, individually and on behalf of all others

  similarly situated, demands judgment from Defendant Portfolio Recovery Associates, LLC as

  follows:


      1.      Declaring that this action is properly maintainable as a Class Action and certifying

  Plaintiff as Class representative, and Justin Zeig, Esq as Class Counsel;
Case 8:20-cv-01725-CEH-TGW Document 1 Filed 07/26/20 Page 10 of 10 PageID 10




      2.       Awarding Plaintiff and the Class statutory damages;

      3.       Awarding Plaintiff and the Class actual damages;

      4.       Awarding Plaintiff costs of this Action, including reasonable attorneys’ fees and

   expenses;

      5.       Awarding pre-judgment interest and post-judgment interest; and

      6.       Awarding Plaintiff and the Class such other and further relief as this Court may

   deem just and proper.


Dated: July 26, 2020                                      ZEIG LAW FIRM, LLC
                                                          /s/ Justin Zeig
                                                          Justin Zeig, Esq.
                                                          FL Bar No. 112306
                                                          3475 Sheridan Street, Suite 310
                                                          Hollywood, FL 33021
                                                          Telephone: 754-217-3084
                                                          Fax: 954-272-7807
                                                          justin@zeiglawfirm.com
                                                          Attorneys for Plaintiff
